Order entered January 7, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01614-CV

                           IN THE INTEREST OF Z.S., A CHILD

                      On Appeal from the 305th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. 12-1102-X

                                           ORDER
       Before the Court is the third motion of Pamela Sumler, Official Court Reporter for the

305th Judicial District Court of Dallas County, Texas, for an extension of time to file the

reporter’s record. We GRANT the motion TO THE EXTENT that the reporter’s record shall

be filed ON OR BEFORE MONDAY, JANUARY 13, 2014. See TEX. R. APP. P. 35.3(c). We

caution Ms. Sumler that no further extension to file the reporter’s record will be granted in this

accelerated appeal absent extraordinary circumstances.




                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE